Citation Nr: 0809501	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-01 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  The veteran's active duty service included service in 
the Republic of Vietnam.  The veteran died in September 2002.  
The appellant is the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The veteran died in September 2002.  

2.  The immediate cause of the veteran's death was 
cardiomyopathy.    

3.  The contributing cause of the veteran's death was 
congestive heart failure.        

4.  At the time of the veteran's death, service connection 
was in effect for a right jaw condition rated as 0 percent 
disabling.        

5.  The evidence indicates that the veteran's cause of death 
was not manifested during the veteran's period of active 
service and it has not otherwise been shown to be related to 
military service or a disability of service origin.  

6.  The competent medical evidence does not indicate a 
connection between the veteran's cause of death and exposure 
to Agent Orange during service. 



CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. §§ 1110, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

An April 2003 VCAA letter informed the appellant of the 
evidence necessary to substantiate her cause of death claim. 
The letter advised the appellant of what evidence she was 
responsible for providing and what evidence VA would 
undertake to obtain.  The letter did not explicitly tell the 
appellant to submit relevant evidence in her possession.  The 
letter told the appellant to provide medical evidence that 
would show a reasonable probability that the condition that 
contributed to the veteran's death was caused by an injury or 
disease that began during service, to provide the names and 
addresses of any private health care provider so that the VA 
may request treatment records or the appellant may send the 
information herself, to provide the veteran's terminal 
hospital report, and that the appellant was responsible for 
making sure that VA received all requested records.  This 
information served to put the appellant on notice to submit 
relevant evidence in her possession.

Additional VCAA notice requirements attach in the context of 
a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for cause of death.  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  In addition, the content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  Id.

The VCAA letter notified the appellant of the evidence and 
information required to substantiate a DIC claim on a 
previously service-connected claim.  However, it did not 
notify the appellant of any conditions that were service-
connected at the time of the veteran's death.  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit 
stated that all VCAA notice errors are presumed prejudicial 
and require reversal unless the VA can show that the error 
did not affect the essential fairness of the adjudication.  
To do this, the VA must show that the purpose of the notice 
was not frustrated, such as by demonstrating that any defect 
was cured by actual knowledge on the part of the claimant, 
that a reasonable person could be expected to understand from 
the notice what was needed, that a benefit could not have 
been awarded as a matter of law, or perhaps where the 
claimant has stated that he or she has no further evidence to 
submit, or where the record reflects that VA has obtained all 
relevant evidence.  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair.").  See also Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  The appellant was 
not notified that the veteran had been service-connected for 
a right jaw condition at the time of his death.  See April 
1970 rating decision.  As this condition is not shown to have 
had a causal relationship to the veteran's death, and the 
appellant has not claimed otherwise, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  The appellant contends that the cause of 
the veteran's death, cardiomyopathy and congestive heart 
failure, was related to Agent Orange exposure in service.  
The VCAA notice letter told her that she needed medical 
evidence relating the cause of death to service.  The notice 
was responsive to her application for benefits and the 
appellant was provided with notice of the information she 
needed to provide to substantiate her claim.  In addition, 
the record reflects the evidence has been fully developed and 
there is no other relevant evidence that the VA has to obtain 
or that the appellant has to submit.  Therefore, any VCAA 
notice error did not affect the essential fairness of the 
adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The VCAA letter provided to the appellant with notice of the 
information and evidence needed to substantiate her claim, 
but it did not provide notice of the type of evidence 
necessary to establish disability ratings or effective dates.  
The Board notes that a degree of disability is not assigned 
in service connection for cause of death cases and such error 
was harmless.  Therefore, despite the inadequate notice 
provided on this element, the Board finds no prejudice in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

With regard to the duty to assist, the claims file contains 
service medical records, private treatment records, the 
veteran's terminal hospital report, the appellant and 
veteran's marriage certificate, and the veteran's death 
certificate.   Additionally, the claims file contains the 
appellant's statements in support of her claim and related 
evidence dated May 2004 and March 2005.  The VA did not 
provide a medical opinion as to the etiology of the veteran's 
cause of death pursuant to 5102A(d).  Under VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  However, the 
evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  Because there is no competent evidence that 
indicates a service connected disease or disability 
contributed to the cause of the veteran's death, VA is not 
obligated to obtain an opinion as to the etiology of the 
veteran's death.  

Furthermore, the appellant had a meaningful opportunity to 
participate in the adjudication of her claim.  The appellant 
asserted connections between events that occurred in service 
to the veteran's cause of death and she provided general 
medical information on exposure to Agent Orange in Vietnam 
from various websites.  See December 2004 Form 9.  The above 
actions of the appellant show that she understood the 
evidence and information she was required to establish for 
service connection for cause of death. 

There is no indication in the file that there are additional 
relevant records that have not been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to her 
claim. 

II.  Merits of the Claim for Cause of Death and DIC Benefits

Legal Criteria

When a veteran dies of a service-connected disability, the 
veteran's surviving spouse is eligible for dependency and 
indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 
3.5(a), 3.312.  The death of a veteran will be considered as 
having been due to a service-connected disability where the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  A principal cause of death is one which, 
singularly or jointly with some other condition, was the 
immediate or underlying cause of death, or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is one that contributed substantially or materially 
to death, combined to cause death, and aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Id.   

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 92, 94-95 (1992).  The disability is 
presumed to be service-connected if it becomes manifest to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

For veteran's who have been exposed to an herbicide agent, 
certain diseases may be presumed service-connected provided 
certain requirements are met.  38 C.F.R. 
§ 3.309(e).  A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962 and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent.  38 U.S.C.A. § 1116(a)(3); 38 
C.F.R. § 3.307(a)(6)(iii).  

The diseases associated with exposure to certain herbicide 
agents subject to the presumption of service connection 
include chloracne or other acneform disease consistent with 
chloracne, type 2 diabetes, Hodgkin's disease, chronic 
lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers, and 
soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Analysis

The appellant is claiming that the veteran's death was caused 
by his active military service and his exposure to toxins 
while serving in Vietnam.  A certificate of death shows that 
the veteran died on September [redacted], 2002 and lists 
cardiomyopathy as the immediate cause of death with 
congestive heart failure as the underlying cause of death.  

The appellant asserts that another underlying condition of 
the veteran's death was the veteran's respiratory condition, 
which caused stress on the veteran's heart.  The appellant is 
competent to testify to visible symptoms of the veteran.  
However, the above statement is a medical opinion on the 
etiology of the veteran's death and as a lay person, the 
appellant is not competent to relate a heart condition to a 
respiratory condition.  Espiritu, 2 Vet. App. at 494-95.  
There is no medical evidence of record that shows the 
veteran's respiratory condition was an underlying cause of 
death.  Therefore, the Board finds that cardiomyopathy and 
congestive heart failure are the sole causes of death.  

The veteran's DD Form 214 reveals that he served in the 
Republic of Vietnam and he received a Vietnam Service Medal.  
There is sufficient evidence of service in the Republic of 
Vietnam during the applicable presumptive period, therefore 
exposure to an herbicide agent is conceded.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  Although the 
veteran was an herbicide-exposed veteran, cardiomyopathy and 
congestive heart failure are not diseases for which service 
connection is presumed based on herbicide exposure.  
Therefore, service connection for the cause of the veteran's 
death cannot be presumed based on exposure to an herbicide 
agent and service connection is not warranted on this basis.

Even though service connection for the veteran's disability 
cannot be established under a presumptive basis, the 
appellant may be able to establish service connection on a 
presumptive basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The appellant asserts that the veteran's heart 
condition is related to Agent Orange exposure and that after 
the veteran returned from Vietnam she noticed that the 
veteran had a persistent unproductive cough.  See May 2004 
Notice of Disagreement.  Lay persons can provide an 
eyewitness account of a veteran's visible symptoms, such as 
in this case the observation that the veteran had an 
unproductive dry cough since service.  Caldwell v. Derwinski, 
1 Vet. App. 466, 469 (1991).  However, lay assertions 
regarding medical matters such as an opinion whether a 
disability is related to an injury or disease in service has 
no probative value because lay persons are not competent to 
offer medical opinions.  Espiritu, 2 Vet. App. at 494-95.  
The lay evidence offered by the appellant does not prove a 
relationship between the veteran's cause of death and 
exposure to Agent Orange.  Furthermore, the relevant medical 
evidence does not show a relationship between the veteran's 
exposure to Agent Orange and the cause of the veteran's 
death.  The private medical records for the treatment of the 
veteran's heart condition from February 1990 to September 
2002 did not link the veteran's heart condition to exposure 
to an herbicide during military service.  The claims file is 
void of any competent medical opinion asserting that the 
veteran's specific heart condition was related to his Agent 
Orange exposure.  Therefore, appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death as a result of herbicide exposure during 
service is not warranted

The Board also considered whether the evidence otherwise 
links the veteran's active duty service to the cause of his 
death.  There is no medical evidence that the veteran was 
diagnosed with a heart condition while in service or within 
one year of discharge from service.  The veteran complained 
of chest pain during his entrance examination and the veteran 
was diagnosed with myositis.  Myositis is defined as 
"inflammation of a voluntary muscle."  See Dorland's 
Illustrated Medical Dictionary 1244 (31st ed. 2007).  The 
veteran underwent a chest x-ray as part of his entrance 
examination and the entrance examination form noted that the 
veteran had a normal heart.  The service medical records 
indicate that the veteran complained of sniffles, head cold, 
sore throat, and tightness in the chest in February 1969 and 
he was treated with an antihistamine.  In May 1969, the 
service medical records show that the veteran complained of 
wheezing and he was diagnosed with a chest cold.  There was 
no evidence in the service medical records that the veteran 
complained of heart problems or he was treated for a heart 
condition.  The medical reports of the veteran's examination 
at discharge were negative for a heart disorder.  In fact, 
private treatment records indicate the onset of the veteran's 
heart disorder occurred sometime in the 1980's, over 10 years 
following the veteran's April 1970 discharge from active 
service.  See private medical records dated October 1996.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  Thus, 
the record preponderates against the appellant's claim that 
there is a link between the veteran's active military service 
and his death in September 2002.  

The Board finds that the evidence of record indicates that 
the veteran died as the result of a heart disorder that was 
unrelated to his service.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   Accordingly, 
entitlement to service connection for the cause of the 
veteran's death is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


